DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 541 126 A2 hereinafter EP ‘126 in view of Capstran (U.S. Patent No. 7,818,867), in further view of Nalepa (U.S. Patent No. 5,204,393). 
Applicant is requested to make note of enclosed English translation of EP ‘126, which will be referenced throughout. 
It is noted that the limitation in claim 1, lines 10-14, “wherein the open-ended tubular body is configured such that on release of the open-ended tubular body from the drive plate following completion of a hole forming operation the hole-saw including the lining of the intumescent containing 
Regarding claim 1, EP ‘126 discloses (Figures 1-5) a hole-saw (04, 01, 09)([0026][0027][0029]) which comprises an open-ended tubular body (01) releasably connected at one open end to a power drill (09)(Figures 2-3) and formed at its other open end with an array of cutting teeth (04)(Figures 2-3)([0026]), wherein the open ended tubular body (01) comprises an annular collar (06) positioned at the one open end of the open-ended tubular body (01) remote from the array of cutting teeth (04)(see Figures 1-2) whose perimeter extends generally normal to and beyond the perimeter of the open-ended tubular body (01) in a direction normal to the open-ended tubular body (01)(as seen in Figure 2 especially, the annular collar 06 has an extended perimeter that does indeed extend generally normal to and beyond the perimeter of the open-ended tubular body 01), the hole-saw (04, 01, 09) further comprising a drive plate (09) connectable to a power drill (tool holder 13 does indeed connect to a power drill, see Figure 4 and [0029]) and including locating pins (17)(see Figure 3) upstanding from a surface of the drive plate (09)(note how pins 17 are indeed upstanding from a surface of the drive plate 09), and recesses formed in said annular collar (06)(note as seen in Figure 2, the recesses formed in collar 06 directly below groove 08) and positioned to receive said locating pins (17)(see Figures 1-4)([0029]).
Moreover, as seen especially in Figure 4, EP ‘126 discloses that the open-ended tubular body (01) is configured such that on release of the open-ended tubular body (01) from the drive plate (09)(Figure 4b) following completion of a hole forming operation (Figure 4a) the hole-saw (04, 01, 09) remains in a formed hole resulting from the hole forming operation (see Figures 4a-4b). 

Capstran discloses (Figures 1-6) a hole-saw (2) which comprises a tubular body (46, 44, 42, 11) releasably connectable at one end to a power drill (chuck shank 46 has a drill opening 50 which will inherently require a power drill releasably connected to provide drive) and formed at its other end with an array of cutting teeth (16). Specifically, Capstran discloses and teaches the application of a lining of an Polytetrafluoroethylene (PTFE) containing material in an interior of said tubular body (46, 44, 42, 11)(see Figures 2 and 3; note that the details of Figures 2 and 3 apply to the embodiment of Figures 4-6). Capstran discloses that PTFE is applied and coated, see Column 2, lines 61-63; Column 3, lines 22-30; Column 3, lines 42-48. This PTFE aids in “reduce[ing] heat and thermal expansion of saw cup 10 during use” (Column 3, lines 44-46) thus being “cooler to the touch” when operating (Column 3, lines 46-47). Furthermore, Nalepa discloses the use of a three-component intumescent material as a flame retardant that specifically contains PTFE (Abstract; Column 8, lines 46-53; Column 9, lines 20-30). 
Given Capstran’s disclosure of a hole-saw (2) comprising a tubular body (46, 44, 42, 11) with the application of a lining of an Polytetrafluoroethylene (PTFE) containing material in an interior of said tubular body (46, 44, 42, 11) and Nalepa’s specific teaching as to the use of PTFE in an intumescent material, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to modify EP ‘126’s hole-saw (04, 01, 09) such that the interior of the open-ended tubular body (01) has a lining of an intumescent containing material at the interior of the open-ended tubular body (01) such that the intumescent containing material, following completion of a hole forming operation, remains in the formed hole. Doing so will result in the use of an effective flame retardant in EP ‘126’s hole-saw (04, 01, 09), thereby increasing operating/machining safety of the hole-saw (04, 01, 09).
Regarding claim 5, EP ‘126 discloses that the inner surface of the annular collar (06) includes at least two recesses (note as seen in Figure 2, the recesses formed in collar 06 directly below groove 08) which coincide with the positions of the locating pins (17)(see Figures 1-4)([0029]) which protrude from the surface of the aforementioned drive plate (09)(See Figures 1-4).   
Regarding claim 6, EP ‘126 discloses an external surface of the tubular body (01). However, EP ‘126 is silent regarding the lining of said external surface with an abrasive material. 
Capstran, as mentioned above, discloses (Figures 1-6) a hole-saw (2) which comprises a tubular body (46, 44, 42, 11) releasably connectable at one end to a power drill (chuck shank 46 has a drill opening 50 which will inherently require a power drill releasably connected to provide drive). Specifically, Capstran discloses (Figure 6) that the external surface of the tubular body (46, 44, 42, 11) is at least partially lined with an abrasive material (60) (Column 4, lines 49-53).
Given Capstran’s teaching regarding the lining of the external surface of the tubular body (46, 44, 42, 11) with an abrasive material (60), it would have been deemed obvious to one of ordinary skill in the art at the time the invention was filed to modify EP ‘126’s hole saw (04, 01, 09) such that its external surface of the tubular body (01) is also partially lined with an abrasive material. Doing so will result in a more durable hole-saw (04, 01, 09) thereby extending tool life. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP ‘126 in view of Capstran (U.S. Patent No. 7,818,867), in further view of Nalepa (U.S. Patent No. 5,204,393) as shown above, in further view of ES001D-09-2004 hereinafter ’04. 
Applicant is requested to make note of enclosed NPL ’04, which will be referenced throughout. 
It is noted that the limitation in claim 7, lines 10-13, “wherein the open-ended tubular body is configured such that on release of the open-ended tubular body from the drive plate following completion of a hole forming operation the hole-saw including the lining of the intumescent containing material remains in a formed hole resulting from the hole forming operation” is an intended use 
EP ‘126 as modified above discloses most of the elements including a hole-saw (04, 01, 09) which comprises an open-ended tubular body (01) releasably connected at one open end to a power drill (09)(Figures 2-3) and formed at its other open end with an array of cutting teeth (04)(Figures 2-3)([0026]).
Specifically, EP ‘126 as modified above also discloses that the hole-saw (04, 01, 09) and its open-ended tubular body’s (01) interior is coated with an intumescent containing material such that the intumescent containing material, following completion of a hole forming operation, remains in the formed hole
However, a sponge material coated with intumescent material is not specifically taught. ’04 discloses (Page 6) a product known as “Product 40” that is an “intumescent-coated fireproof sponge” that is utilized as a safety mechanism (fire protection). 
Given ‘04’s above-mentioned specific teaching regarding the use of a piece of sponge material coated with intumescent material, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to further modify EP ‘126 such that a piece of sponge material coated with intumescent material is positioned across the end of the tubular body (01) remote form the cutting teeth (04) and is formed with an opening through which a drill (12) of the power tool (09) can pass (see Figure 4). Doing so will further enhance operating/machining safety of EP ‘126’s hole-saw (04, 01, 09).
Response to Arguments
Applicant’s arguments filed on 2/9/21 with respect to claim(s) 1 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASIR A DIAB whose telephone number is (571)270-0486.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASIR A DIAB/Examiner, Art Unit 3722                                                                                                                                                                                                        5/28/21

/Alan Snyder/Primary Examiner, Art Unit 3722